DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowance 
Claims 1, 2, 4-7, 10, 11, 13, 17, and 18 are allowed over the prior art of record. 
Reasons for Allowance	 
3.	The following is an examiner’s statement of reasons for allowance: prior art of record do not teach or suggest the following invention:
Regarding claims 1, 2, 4-7, and 17, the primary reason for allowance is the inclusion of particularly the limitation of a printer including controller wherein the controller is to receive a full-bleed print job and, as the received print job is printed on the print medium to realize a print area on which the print medium has been printed, position the at least one cutter module based on at least one detected corresponding margin of the print area to longitudinally cut the print medium to produce full-bleed output corresponding to the received print job. Applicant disclosed such printer ensure that a full-bleed print job is produced. It is these limitations, in combination with the rest of the limitations as claimed, that have not been taught, found or suggested by prior art of record.  
Regarding claims 10, 11, 13, and 18, the primary reason for allowance is the inclusion of particularly the limitation of a printing method including printing, the full-bleed print job onto a print medium to realize a print area on which the print medium has been printed; detecting at least one margin of the print area, as the print job is printed .  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Contact information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK D LEGESSE whose telephone number is (571)270-1615.  The examiner can normally be reached on General Schedule 9:00 am- 5:00 pm, IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/HENOK D LEGESSE/Primary Examiner, Art Unit 2853